United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.D., Appellant
and
U.S. POSTAL SERVICE, CHICAGO LOOP
CLARK STREET POST OFFICE, Chicago, IL,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1969
Issued: May 4, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

On September 26, 2019 appellant filed a timely appeal from June 14 and September 6,
2019 decisions of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the
Appellate Boards docketed the appeal as No. 19-1969.
On April 11, 2019 appellant, then a 52-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she injured her left arm due to factors of her federal
employment while casing mail. She noted that she first became aware of her condition and
realized its relationship to her federal employment on February 5, 2019. Appellant attributed her
condition to an inability to use her right arm as a result of a prior upper right extremity injury and
overcompensating with the left arm. OWCP assigned File No. xxxxxx268.
OWCP has previously accepted appellant’s upper extremity claims in File No.
xxxxxx341 for a left rotator cuff tear, sprain, and tendinitis, File No. xxxxxx919 for bilateral
rotator cuff conditions, File No. xxxxxx288 for cervical spine conditions, and File No.
xxxxxx926 for a recurrence of the right rotator cuff condition.
In a statement dated April 8 2019, appellant noted that beginning August 26, 2018 she
experienced pain in her left arm, on a daily basis, due to overcompensation for her right arm,
which had been surgically treated for a rotator cuff tear on October 22, 2018. She indicated that

she returned to limited-duty work on January 3, 2019 and that her modified employment duties
included preparing, handling, and inspecting mail, which required her to reach into tubs, bend
down, and finger each piece of mail with her left arm.
In a May 15, 2019 statement, appellant noted that she had been over utilizing her left arm
following recent authorized right shoulder surgery which had been performed
contemporaneously with her claimed injury. She also noted that she previously had a traumatic
injury claim accepted for a left shoulder rotator cuff tear under OWCP File No. xxxxxx341.
Appellant explained that her attending physician was awaiting authorization from OWCP to
proceed with further treatment.
By decision dated Juned 14, 2019, OWCP denied appellant’s claim finding that no
medical evidence had been submitted in support of her claim and therefore she had not
established a diagnosed medical condition in relation to her factors of employment.
On July 30, 2019 appellant requested reconsideration. No further evidence was received.
By decision dated September 6, 2019, OWCP denied appellant’s request for
reconsideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
The Board finds that this case is not in posture for decision.
Pursuant to 20 C.F.R. § 501.2(c)(1), the Board’s review of a case is limited to the
evidence in the case record that was before OWCP at the time of its final decision. Decisions on
claims are based on the written record, which may include forms, reports, letters, and other
evidence of various types such as photographs, videotapes, or drawings.1 Evidence may not be
incorporated by reference.2 Evidence contained in another of the claimant’s case files may be
used, but a copy of that evidence should be placed into the case file being adjudicated.3 All
evidence that forms the basis of a decision must be in that claimant’s case record.4
In adjudicating appellant’s current left shoulder claim in OWCP File No. xxxxxx268,
appellant has referenced her previously accepted shoulder claims which are found in OWCP File
Nos. xxxxxx288, xxxxxx341, xxxxxx919, and xxxxxx926, in which she had accepted shoulder
injuries and ongoing medical treatment. OWCP has not, however, administratively combined
the case records for her previously accepted shoulder claims, or incorporated the relevant and
contemporaneous medical evidence into the current case record.5 The Board has previously held
1

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.5a
(June 2011).
2

Id.

3

Id.

4

Id.

5

See id. at File Maintenance and Management, Chapter 2.400.8c (February 2000) (cases should be
administratively combined when correct adjudication of the issues depends on frequent cross-reference between
files).

that if a new injury case is reported for an employee who previously filed an injury claim for a
similar condition or the same part of the body, administratively combining the files is required.6
For a full and fair adjudication the case must be returned to OWCP to combine the
current case record with OWCP File Nos. xxxxxx341, xxxxxx919, and xxxxxx926 as well as
other attendant claims of relevance to her current alleged injury.7 Therefore, the case shall be
remanded to OWCP for proper consolidation of case files. After OWCP has developed the
record consistent with the above-noted directive, it shall issue a de novo decision.
IT IS HEREBY ORDERED THAT the September 6 and June 14, 2019 decisions of the
Office of Workers’ Compensation Programs are set aside and the case is remanded to OWCP for
further proceedings consistent with this order of the Board.
Issued: May 4, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

D.L., Docket No. 17-1588 (issued January 28, 2019); K.T., Docket No. 17-0432 (issued August 17, 2018).

7

See L.H., Docket No. 17-1960 (issued August 16, 2018); K.P., Docket No. 15-1945 (issued February 10, 2016).

